IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MANN REALTY ASSOCIATES, INC.,         : No. 596 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
            v.                        :
                                      :
                                      :
LOWER SWATARA TOWNSHIP,               :
MARTIN L. GRASS AND MARK G.           :
CALDWELL, T/A DOUBLE M.               :
DEVELOPMENT, A PARTNERSHIP,           :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.